Citation Nr: 1207597	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the eyes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability manifested by a sensation of tightening and/or closing of the throat.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the right arm.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the left hand.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the right hand.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the feet.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to data obtained by the RO, the Veteran served on active duty from July 2002 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed the previous denials of service connection for hearing loss, disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This matter also comes to the Board on appeal from a January 2008 RO rating decision that denied service connection for tinnitus.

Although the RO has reopened the Veteran's claims for service connection for hearing loss, disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

In February 2008, the Veteran raised the issue of his entitlement to service connection for pseudofolliculitis barbae (PFB).  In February 2012, his representative raised the issue of his entitlement to a rating in excess of 10 percent for service-connected disability of the low back.  Inasmuch as these issues have not yet been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction to consider them presently.  They are referred to the AOJ for appropriate action.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat.  For the reasons set forth below, the other issues on appeal-including the Veteran's application to reopen the previously denied claim for service connection for hearing loss, his claim for service connection for tinnitus, and underlying matter of his entitlement to service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat-are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in September 2006, the RO denied the Veteran's claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2.  Evidence received since the time of the RO's September 2006 decision includes a statement from the Veteran to the effect that he has experienced continuity of symptomatology with respect to his right arm, hands, feet, eyes, and throat ever since service; the evidence also includes VA examination reports indicating that the Veteran has current disabilities of the eyes, including subepithelial stromal corneal scarring of the left eye thought to be due to in-service photoreactive keratectomy (PRK), and that his throat symptoms are most likely attributable to globus hystericus.


CONCLUSIONS OF LAW

1.  The RO's September 2006 decision, denying service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat, is final.  See 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in September 2006, denied the Veteran's claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat.  The Veteran submitted a duplicate claim in September 2007, which appears to be a photocopy of the original claim as even the date signed is identical.  He did not include any additional discussion or evidence with this duplicate claim.  Thus, he did not submit any new and material evidence during the one-year period following mailing of notice of the RO's September 2006 decision.  38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Nor did he initiate an appeal within that time frame.  38 C.F.R. §§ 20.200, 20.201.  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103; see also 38 C.F.R. § 20.304 (the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination).  Accordingly, those claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final disallowance includes a November 2007 statement from the Veteran to the effect that he has experienced continuity of symptomatology with respect to his right arm, hands, feet, eyes, and throat ever since service.  The evidence also includes December 2007 and January 2008 VA examination reports indicating that the Veteran has current disabilities of the eyes, including subepithelial stromal corneal scarring of the left eye thought to be due to in-service PRK, and that his throat symptoms are most likely attributable to globus hystericus.  This evidence was not before the RO when the Veteran's claims were denied in September 2006, relates to unestablished facts necessary to substantiate the claims (i.e., that the Veteran has current diagnosed disability, or persistent or recurrent symptoms of disability, that may be associated with service) and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  The claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat, are reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied with respect to the question of reopening as to these particular claims.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claims for service connection for disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat, are reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran has not been properly notified of the information and evidence necessary to substantiate his application to reopen his claim for service connection for hearing loss, as required by law.  See, e.g., Kent, supra.  Nor has he been notified of the AOJ's unsuccessful attempt to obtain a copy of an employment examination from McLeod Regional Medical Center, identified by the Veteran in a release submitted in November 2007.  38 C.F.R. § 3.159(e).  This needs to be corrected.

The record on appeal does not contain a copy of the Veteran's DD Form 214.  Because that form could contain information pertinent to the Veteran's claims, including verification of service in the Southwest Asia theater of operations during the Persian Gulf War, efforts should be made to procure it.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

The report of a December 2007 VA ear, nose, and throat examination appears to suggest that it would be helpful to have the Veteran undergo a psychiatric examination for purposes of confirming the diagnosis of "likely" globus hystericus.  Accordingly, and because the Veteran has alleged continuity of throat symptoms since service, he should be afforded a psychiatric examination; one that includes an opinion as to nature and etiology of his complaints.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

As noted previously, a November 2007 statement from the Veteran contains assertions to the effect that he has experienced continuity of symptomatology with respect to his right arm, hands, and feet ever since service.  The available medical evidence shows that he complained of right arm and shoulder pain, and reported having "arthritis" of his hands and feet, during service in April 2006; just a few months prior to his separation.  Under the circumstances, the Board finds it necessary to obtain an examination and opinion as to each of these complaints.  In addition, in light of evidence in the service treatment records indicating that the Veteran was routinely exposed to noise (in 2002 and 2003), the Board also finds that it would be helpful to obtain an examination with respect to the etiology of his reported tinnitus.  McLendon, supra.

The report of a January 2008 VA eye examination contains an opinion that the Veteran has subepithelial stromal corneal scarring of the left eye that is "most likely" a result of in-service PRK laser surgery.  However, the examiner did not have access to the claims file in connection with the examination.  In addition, he did not offer any opinion with respect to the etiology of other noted disorders; namely, benign essential blepharospasm of the left upper eyelid and bilateral dry eyes with superficial corneal changes.  Under the circumstances, the Board finds it would be helpful to obtain a supplemental report from the examiner; one that contains an opinion as to the etiology of each of the noted eye disorders, based on review of the available evidence.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate his application to reopen the claim for service connection for hearing loss, pursuant to Kent.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his claimed conditions since July 2006.  After securing the necessary release, the RO/AMC should request these records.

3.  Notify the Veteran and his representative that VA has been unable to obtain a copy of the employment examination from McLeod Regional Medical Center, identified by the Veteran in a release submitted in November 2007.  As part of the notice, provide an explanation of the efforts VA has made to obtain the records, a description of any further action VA will take regarding his claims (including, but not limited to, notifying him that VA will decide the claims based on the evidence of record unless he submits the records VA was unable to obtain), and notice that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).

3.  Make efforts to obtain a complete copy of the Veteran's service personnel records, to include a copy of his DD Form 214 and any and all records pertaining to verification of service in the Southwest Asia theater of operations during the Persian Gulf War.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran's reported history of a sensation of tightening and/or closing of the throat is consistent with a diagnosis of globus hystericus, as set out in the report of a December 2007 ear, nose, and throat examination, and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disorder had its onset in service or can otherwise be attributed to service.  In so doing, the examiner should discuss the significance, if any, of the fact that the Veteran reported during service in April 2006 that his throat "tightened up" at times.  A complete medical rationale for all opinions expressed must be provided.

5.  Also arrange to have the Veteran scheduled for an ear examination.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's reported tinnitus had its onset in service or can otherwise be attributed to service, to include in-service exposure to noise.  In so doing, the examiner should discuss the significance, if any, of service records dated in July 2002 and July 2003 which indicate that the Veteran was "routinely" exposed to noise, and a December 2004 medical history form wherein the Veteran denied having ringing in his ears.  A complete medical rationale for all opinions expressed must be provided.

6.  Arrange to have the Veteran scheduled for an examination of his hands, feet, and right arm/shoulder.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran has a disability of the hands, feet, and/or right arm/shoulder that can be medically diagnosed.  If a medically diagnosed disability of the hands, feet, and/or right arm/shoulder is present, the examiner should indicate, with respect to each such disability, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability had its onset in service or can otherwise be attributed to service.  If pes planus is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that pes planus underwent a permanent increase in severity during service and, if so, whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the permanent increase in severity was due to the natural progress of the condition.  In discussing the basis for the opinions, the examiner should discuss the significance, if any, of the medical evidence which shows that the Veteran was found to have moderate, asymptomatic pes planus at the time of his service entrance examination in August 2001; that the Veteran complained of right arm and shoulder pain, and reported having "arthritis" of his hands and feet, during service in April 2006; and the Veteran's statement to the effect that he has continued to experience continuity of symptoms since service.

A complete medical rationale for all opinions expressed must be provided.

7.  Further, make arrangements to provide the claims file to the VA examiner who performed the Veteran's VA eye examination in January 2008.  The examiner should be asked to review the claims file and prepare a supplemental report indicating whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the benign essential blepharospasm of the left upper eyelid, bilateral dry eyes with superficial corneal changes, and subepithelial stromal corneal scarring of the left eye can be attributed to service, to include in-service PRK.  In so doing, the examiner should discuss the significance, if any, of the facts that the Veteran was noted to have a corneal abrasion during service in July 2003; that he was also assessed with "dry eyes" at that time; that he was assessed with contact lens sensitivity/infection in April 2004; that he was noted to have corneal abrasions in May 2004; that he complained of twitching eyelid in June 2005; and that, in April 2006, he complained of having "jumping eyes" since undergoing PRK in April 2005.  A complete medical rationale for all opinions expressed must be provided.

If the examiner determines that additional examination is necessary, one should be scheduled.  If the examiner who previously evaluated the Veteran is unavailable, schedule the Veteran for an examination by another examiner for purposes of obtaining the necessary information.  A complete rationale for all opinions should be provided.

8.  If the service personnel records reflect the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War the AOJ should consider the provisions of law related to service connection for undiagnosed illnesses, if applicable and conduct any additional development deemed necessary, including obtaining additional medical opinions if warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

9.  After conducting any additional development deemed necessary, the issues remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


